Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of smoking in an undesignated area. The Attorney General has advised this Court that the determination in issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has been afforded all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Pujals v Fischer, 50 AD3d 1438 [2008]).
Cardona, EJ., Mercure, Carpinello, Kane and Malone Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.